Title: To Thomas Jefferson from Moustier, 11 January 1790
From: Moustier, Elénore François Elie, Comte de
To: Jefferson, Thomas



Monsieur
à Paris le 11. Janvier 1790

C’est avec le plus vif regret que j’ai quitté l’Amerique avant d’avoir la satisfaction de vous y voir arriver, mais la saison par laquelle je suis parti, etoit si avancée que je n’ai pas pû me permettre de reculer mon depart.—A present qui sait quand et où je pourrai jouir du plaisir de vous voir? Si vous persistiez dans la resolution, qu’on dit que vous aviez à votre depart, de revenir reprendre votre poste ici, il se pourroit que nous nous croisassions encore, car j’ignore encore entierement quel sera mon sort, quoique je presume que je retournerai en Amerique sans cependant pouvoir en determiner le moment. Je vous avoûrai franchement qu’aujourdhui que des changemens heureux ont donné une forme differente aux E.U. et que je me suis reconcilié avec plusieurs choses qui devoient me choquer dans les commencemens, je ne vois aucun autre desagrement pour moi dans mon retour en Amerique que celui du voyage de mer qui est effectivement fait pour effrayer un peu. J’ose me flatter que la connoissance plus particuliere que vos compatriotes ont acquise de mon caractere, m’aura valu la justice de la pluralité de leurs suffrages. Je ne crois pas dans la realité qu’il existe de François plus  disposé à cimenter l’harmonie qu’il est, à ce que je pense fermement, de l’interêt des deux nations d’entretenir entre elles. Quand nous aurons pris une assiette, quelque forme que prenne definitivement le Gouvernement qu’on cherche à etablir parmi nous, j’espere que nous nous occuperons serieuesement d’un objet que j’ai toujours blamé qu’on ait negligé et que j’ai vû qu’on avoit entierement meconnu. J’espere que ma presence ici ne sera point inutile au succès de ce que je desire à cet egard. Les circonstances pourront peutetre retarder la marche des operations que je propose, mais leur utilité doit à la longue en assurer l’effet. Si vous etiez resté quelque tems de plus ici, Monsieur, j’imagine que vous auriez reconnu la necessité de poser plus de limites qu’on ne l’a fait à l’exercice de la liberté chez un peuple toujours disposé à se livrer aux excès. Deux mille ans d’experience attestent cette verité. C’est donc pour le peuple François qu’il faut un Gouvernement, car pour un Gouvernement tracé par la philosophie speculative, il faudroit un peuple tout exprès. On a beau se vanter, comme on fait ici, d’avoir fait table raze, les decombres de ce qu’on a renversé ne pourroient etre enlevés de longtems, il seroit plus sage de les employer dans le nouvel edifice. Comme il n’est pas encore à beaucoup près achevé, on feroit peutetre bien de l’elever en grande partie sur les anciens fondemens, car ils sont bons et jamais ils ne disparoitront entierement, de sorte que si l’on ne batit pas dessus aujourdhui qu’on le peut, d’autres y batiront un jour à leur gré. Quand les hommes veulent tout ou rien, il leur arrive souvent de perdre le tout et voila ce que je crains ici. On peut dire aux Americains, vivite felices quibus est fortuna peracta jam sua. Pour nous je ne sais à quel partie nous sommes de la course que nous avons entreprise, sans trop consulter nos moyens et nos forces. La mer où nous sommes embarqués est bien orageuse et remplie d’eceuils. Nous y sommes gouvernés par un assez nombreux equipage mais le pilote et les sous pilotes me paroissent trop peu d’accord avec cet equipage pour que je ne tremble pas pour les passagers.—Je n’entrerai point dans le detail de toutes nos operations, vous en serez surement instruit d’ailleurs. Il y en a plusieurs d’excellentes, d’autres me paroissent outrées et je les crois très differentes dans la speculation que dans la pratique. En verité il y a de bonnes ames qui poussent trop loin la bonté qu’ils ont de croire à la vertu. Pour moi j’avoue franchement que je suis convaincu que la mechanceté et la foiblesse dominent les hommes, parconsequent qu’il faut dans un gouvernement plus de co-ërcion que de persuasion, plutôt des loix positives que des instructions. Le point essentiel sur lequel je suis d’accord  avec les speculateurs modernes en politique, est que les hommes doivent etre soumis aux loix et non pas aux caprices de leurs semblables. Mais la redaction des loix est le point le plus difficile et l’on devroit quand on s’en occupe bien peser, Quis, quid, ubi, Cur, quomodo, quando.—J’apprends dans le moment votre heureuse arrivée dont je vous fais bien sincerement mon Compliment. Mde. de Brehan me charge de la rapeller à votre Souvenir. Elle aimeroit bien mieux etre en Amerique qu’ici. J’ai l’honneur d’etre avec un très sincere et inviolable attachement, Monsieur, Votre très humble et très obeissant Serviteur,

Le Ctf. de Moustier

